Citation Nr: 1231457	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss with otitis media.

2.  Entitlement to an increased disability rating for service-connected bilateral otitis externa, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to June 1989.  He also served in the Army National Guard from September 1989 to July 1993, which service included a period of active duty for training in June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board observes that the Veteran has submitted evidence suggesting an inability to retain employment due to his service-connected bilateral hearing loss and otitis externa.  See the VA Vocational Rehabilitation Counseling Report dated November 2007.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such is raised by the record.  As such, the TDIU issue is now before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).


REMAND

For reasons expressed herein, the Board finds that the appeal must be remanded for further development.  Specifically, as to the service-connected bilateral hearing loss and bilateral otitis externa, the Veteran contends that these disabilities are more disabling than is reflected by the currently assigned evaluations.  Also, as indicated above, the Veteran has presented evidence suggesting that he is unable to retain employment as a result of these service-connected disabilities.

Regarding the Veteran's claim for an increased rating for his service-connected bilateral hearing loss, he was most recently afforded a VA audiological examination in September 2007.  Although the examiner provided objective audiometric findings, he did not address the functional effects of the Veteran's bilateral hearing loss.  In particular, the examiner's findings concerning the effect of the Veteran's hearing disability on his daily life appeared to only address the impact of service-connected tinnitus.  Unfortunately, the examiner did not provide further comment on the functional effects caused by the hearing disability.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  To this end, the Board observes that the Veteran has submitted lay statements concerning the functional impact of his service-connected hearing loss on his daily life.  See, e.g., the Veteran's statement and the statement of the Veteran's spouse, both dated in June 2008.  Accordingly, because the examiner did not document the functional impact of the Veteran's service-connected bilateral hearing loss, the Board finds that a remand of the claim for an updated VA examination consistent with the Court's holding in Martinak is required.

As to the service-connected bilateral otitis externa, during the pendency of the appeal, the RO increased the assigned evaluation to 10 percent pursuant to Diagnostic Code 6210.  Contrary to the findings of the RO, because the Veteran has not expressed satisfaction with the increased disability rating, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Board recognizes that a 10 percent disability rating is the maximum schedular rating available under Diagnostic Code 6210, and the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his otitis externa.  See 38 C.F.R. § 4.87, Diagnostic Code 6210.  As a practical matter, the only way that a higher disability rating can be assigned is by way of an extraschedular rating.  To this end, the Board notes that the Veteran has asserted occupational impairment and multiple emergency room trips as a result of his service-connected bilateral otitis externa.  See the Veteran's statement dated June 2008 and the VA Vocational Rehabilitation Counseling Report dated November 2007.  Accordingly, in consideration of the Veteran's contentions that the current state of his service-connected disability is not of record, the Board finds that a VA examination should be afforded the Veteran.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, a remand of this matter is required.

Additionally, as indicated above, the Veteran has raised the issue of entitlement to a TDIU as a result of his service-connected disabilities.  The Veteran must also be afforded a VA examination to determine whether his service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment.  See Rice, 22 Vet. App. at 453-55.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notification letter pertaining to the claim for a TDIU.

2.  After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Biloxi, Mississippi, the VA outpatient clinic in Pensacola, Florida, or any other VA facility since December 2008.  All such available documents should be associated with the claims file.

3.  The agency of original jurisdiction (AOJ) should arrange for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss with otitis media.  In addition to providing specific audiometric findings, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's bilateral hearing loss and otitis media.  The claims file must be made available to the examiner.  

4.  Schedule the Veteran for a VA ear disease examination to determine the extent of his disability due to chronic otitis externa.  The claims file and a copy of this remand must be made available to the examiner.  The examiner should describe all symptoms associated with chronic otitis externa.  It should also be noted whether there is any suppuration due to otitis media.  Additionally, the examiner should fully describe the combined functional effects caused by the Veteran's hearing loss, otitis media, and otitis externa.  

5.  Schedule the Veteran for a VA examination to determine the level of the disability caused by his service-connected disorders and whether his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner for review.  The examiner should specifically state whether the Veteran's service-connected disabilities, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The claims file and a copy of this remand must be made available to the examiner.  The examiner is directed to conduct all necessary testing and report all findings in detail.  A complete explanation for the opinion should be provided.

6.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, readjudicate the claims of entitlement to higher ratings for bilateral hearing loss with otitis media and otitis externa, as well as entitlement to a TDIU.  In addressing the claims, the AOJ should specifically consider whether a referral for extraschedular consideration by the Direction of Compensation and Pension Services is warranted.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

